Citation Nr: 9932068	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  98-15 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for pancreatitis.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 31, 1978 to 
August 4, 1978.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a June 1997 rating decision of the Montgomery, 
Alabama Department of Veterans Affairs (VA) Regional Office 
(RO).  


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that diabetes mellitus was incurred during a period of active 
duty for training. 

2.  The preponderance of the evidence is against a finding 
that pancreatitis was incurred during a period of active duty 
for training. 

3.  Chronic hypertension was not shown in service.

4.  The preponderance of the evidence is against a finding 
that hypertension was incurred during a period of active duty 
for training.

5.  The preponderance of the evidence is against a finding 
that heart disease was incurred during a period of active 
duty for training.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
diabetes mellitus is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

2.  The claim of entitlement to service connection for 
pancreatitis is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

3.  The claim of entitlement to service connection for 
hypertension is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

4.  The claim of entitlement to service connection for heart 
disease is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

5.  The appellant has not established by a preponderance of 
the evidence that he is a veteran.  38 U.S.C.A. § 101(24) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking service connection for diabetes 
mellitus, pancreatitis, hypertension, and heart disease.  The 
Board notes that the RO, in November 1992, denied service 
connection for hypertension, claimed as heart disease, on the 
basis that there was no diagnosis other than history of 
hypertension of record at that time.  The RO has reopened the 
appellant's claim of service connection for hypertension on 
the basis of a current diagnosis of record.  It is necessary 
to determine if he has submitted a well grounded claim with 
respect to each issue.

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well grounded claim for service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table); see also 38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303 (1998); Layno v. Brown, 6 Vet. App. 
465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Moreover, establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  An injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).

The term "veteran" is defined as "a person who served in 
the active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 1991).  The term 
"active military, naval, or air service" includes "active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 
1991) (emphasis added).

"[U]nless a claimant first carries the initial burden of 
establishing status as a veteran or veteran status for the 
person upon whose military service the desired benefits are 
predicated, the laws administered by the Secretary [of 
Veterans' Affairs] and the resources of the VA are not 
applicable or available."  Lauren v. West, 11 Vet. App. 80, 
85 (1998).  As to establishing the status of a veteran, the 
claimant must establish such by a preponderance of the 
evidence.  Id. at 84 (citing Aguilar v. Derwinski, 2 Vet. 
App. 21, 23 (1991)).

The appellant served on active duty for training.  Based on 
review of the evidence of record, the appellant has failed to 
show by a preponderance of the evidence that he is a 
"veteran" entitled to VA benefits.  See Lauren, supra.  The 
following discussion addresses why the appellant is not a 
veteran. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.   Service connection may 
also be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999). 

A.  Diabetes mellitus

Service medical records do not reveal that the appellant 
complained of, was treated for, or was diagnosed with 
diabetes mellitus during active service or within one year 
thereof.  Although the service medical records show that he 
was hospitalized for various complaints prior to discharge, 
no competent professional has established that there was 
evidence of diabetes mellitus during service.

Diabetes mellitus was first diagnosed during hospitalization 
in December 1995.   The private hospital discharge summary 
revealed that the appellant was diagnosed with diabetes of 
new onset.  A January 1996 private hospital discharge summary 
revealed a diagnosis of diabetes mellitus probably related to 
pancreatitis.  There is no competent evidence indicating that 
the diabetes mellitus diagnosed in 1995 was related to the 
appellant's active service.

The appellant's statement that his diabetes mellitus is 
related to his active service cannot serve to well ground the 
claim because he is not competent to make such an allegation, 
as this requires competent medical evidence which indicates 
that the claim is plausible or possible.  Caluza, 7 Vet. App. 
at 507; see also Robinette v. Brown, 8 Vet. App. 69, 77 
(1995); Edenfield v. Brown, 8 Vet. App. 384 (1995); Grottveit 
v. Brown, 5 Vet.App. 91, 93 (1993).  The Board notes that the 
appellant was discharged from service in August 1978 and 
there record does not contain a diagnosis of diabetes 
mellitus until December 1995, more than 17 years after his 
discharge from service.  Moreover, there is no medical 
opinion of record indicating a nexus between the appellant's 
diabetes mellitus and his service.  In view of the absence of 
that fact, his allegation that there is some relationship to 
service is unsupported.  Therefore, the Board concludes that 
the appellant's claim for service connection for diabetes 
mellitus is not well grounded and is denied.

B.  Pancreatitis

Although the service medical records show that he was 
hospitalized for various complaints prior to discharge, no 
competent professional has established that there was 
evidence of pancreatitis during service.

Pancreatitis was first diagnosed during hospitalization in 
December 1995.   The private hospital discharge summary 
revealed that the appellant was admitted with a diagnosis of 
pancreatitis of unknown etiology.  A January 1996 private 
hospital discharge summary revealed a diagnosis of 
pancreatitis.  There is no competent evidence indicating that 
the pancreatitis diagnosed in 1995 was related to the 
appellant's active service.

The appellant's statement that his pancreatitis is related to 
his active service cannot serve to well ground the claim 
because he is not competent to make such an allegation, as 
this requires competent medical evidence which indicates that 
the claim is plausible or possible.  Caluza, 7 Vet. App. at 
507; see also Robinette, 8 Vet. App. at 77; Edenfield, 8 Vet. 
App. 384; Grottveit, 5 Vet.App. at 93.  The Board notes that 
the appellant was discharged from service in August 1978 and 
the record does not contain a diagnosis of pancreatitis until 
December 1995, more than 17 years after his discharge from 
service.  Moreover, there is no medical opinion of record 
indicating a nexus between the appellant's pancreatitis and 
his service.  In view of the absence of that fact, his 
allegation that there is some relationship to service is 
unsupported.  Therefore, the Board concludes that the 
appellant's claim for service connection for pancreatitis is 
not well grounded and is denied.

C.  Hypertension

During service, the appellant complained of shortness of 
breath with chest pain.  Service medical records do not 
reveal that the appellant was diagnosed with hypertension 
during service.  A provisional diagnosis suggested 
pericarditis; however, on further evaluation the medical 
records indicate that there was no clinical evidence of 
pericarditis.  At his May 1978 induction examination, 
clinical evaluation of the appellant's heart was normal and 
his blood pressure reading was 116/70 (systolic/diastolic).  
In a July 1978 psychiatric evaluation, the psychiatrist noted 
that the appellant had been hospitalized for various 
complaints including chest pain.  Extensive medical work-ups, 
including x-ryas, electrocardiogram, and laboratory tests, 
were negative.  The psychiatrist noted that the various 
physical complaints were the result of emotional stress and 
recommended an administrative discharge.

Private medical records show that the appellant was 
hospitalized in December 1988 complaining of chest pain.  The 
appellant reported that he had run out of his hypertension 
medication.  His blood pressure reading was 150/104.  Private 
medical records from July 1990 to July 1991, including June 
and July 1991 hospitalization reports, revealed that the 
appellant's blood pressure ranged from 130/92 to 160/100. 
Diagnoses included history of hypertension and hypertension.  
Subsequent private medical records from January 1993 to 
January 1998 show blood pressure readings ranging from 130/68 
to 144/104 and diagnoses included history of hypertension and 
hypertension.  These medical records indicate he continued to 
receive treatment for hypertension; however, they do not 
contain any medical opinions relating the appellant's 
hypertension to his service.

Upon review of the record, the Board observes that a 
diagnosis of hypertension was not entered during service and 
evaluation of the cardiovascular system revealed negative 
findings.  The first indication of elevated blood pressure 
readings was in December 1988, with a reference to 
hypertension.  

The appellant's statement that his hypertension is related to 
his service cannot serve to well ground the claim because he 
is not competent to make such an allegation, as this requires 
competent medical evidence which indicates that the claim is 
plausible or possible.  Caluza, 7 Vet. App. at 507; see also 
Robinette, 8 Vet. App. at 77; Edenfield, 8 Vet. App. 384; 
Grottveit, 5 Vet.App. at 93.  The first diagnosis of record 
showing hypertension is many years following his discharge 
from service.  

Although the appellant has a postservice diagnosis of 
hypertension, there is no competent evidence from a medical 
professional that the current diagnosis of hypertension is 
related to service.  Thus, the Board finds that the appellant 
has failed to submit competent medical evidence of a nexus 
between the current diagnoses of hypertension and the 
appellant's service.  Thus, the claim for service connection 
for hypertension is not well grounded and is denied.  

D.  Heart disease

During service, the appellant complained of pain in the 
chest.  Service medical records do not reveal that the 
appellant was initially diagnosed with pericarditis; however, 
subsequent service medical records that there was no clinical 
evidence of pericarditis.  At his May 1978 induction 
examination, clinical evaluation of the appellant's heart was 
normal and his blood pressure reading was 116/70 
(systolic/diastolic).  In a July 1978 psychiatric evaluation, 
the psychiatrist noted that the appellant had been 
hospitalized for various complaints including chest pain.  
Extensive medical work-ups, including x-rays, 
electrocardiogram, and laboratory tests, were negative.  The 
psychiatrist noted that the various physical complaints were 
the result of emotional stress and recommended an 
administrative discharge.  No professional has established 
that any in-service manifestation, including his complaints 
of pain and pressure in the chest or dizziness, was 
indicative of heart disease.

Private medical records show that the appellant was 
hospitalized in December 1988 complaining of chest pain.  The 
appellant reported that he had run out of his hypertension 
medication.  A July 1990 chest x-ray was normal.  An April 
1993 private discharge summary revealed that the appellant 
hospitalized with malaise, fatigue, chest pain, and dyspnea.  
A 2-Doppler echocardiograph report revealed mitral valve 
prolapse and an EKG showed first degree atrioventricular 
block.  The diagnoses included malaise and fatigue probably 
related to viral illness, mitral valve prolapse, and 
musculoskeletal chest pain. 

The appellant's statement that his heart disease is related 
to his service cannot serve to well ground the claim because 
he is not competent to make such an allegation, as this 
requires competent medical evidence which indicates that the 
claim is plausible or possible.  Caluza, 7 Vet. App. at 507; 
see also Robinette, 8 Vet. App. at 77; Edenfield, 8 Vet. App. 
384; Grottveit, 5 Vet.App. at 93.  In the instant case, there 
is no medical opinion indicating a nexus between the 
appellant's heart disease and his service.  In view of the 
absence of that fact, his allegation that there is some 
relationship to service is unsupported.  Therefore, the Board 
concludes that the appellant's claim for service connection 
for heart disease is not well grounded.  The claim is denied.

The Board acknowledges that it has decided some of the issues 
on appeal on a different basis than did the RO.  When the 
Board addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
appellant has been given adequate notice and opportunity to 
respond and, if not, whether the appellant will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board concludes that the appellant has not been prejudiced by 
the decisions herein.  The appellant's claims were denied by 
the RO.  The Board considered the same law and regulations.  
The Board merely concludes that the appellant did not meet 
the initial threshold evidentiary requirement to submit well 
grounded claims.  The result is the same.

Lastly, because the evidence does not give rise to well 
grounded claims, the doctrine of doubt is not applicable.  
The doctrine is only applicable at the merits stage.


ORDER

Service connection for diabetes mellitus is denied.  Service 
connection for pancreatitis is denied.  Service connection 
for hypertension is denied.  Service connection for heart 
disease is denied.  The appellant is not a veteran.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

